 Case: 1:21-cv-03566 Document #: 1-3 Filed: 07/02/21 Page 1 of 13 PageID #:9

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    06/03/2021
                                                                                                    CT Log Number 539669610
TO:         Sue Carlson
            Target Corporation
            1000 NICOLLET MALL
            MINNEAPOLIS, MN 55403-2542

RE:         Process Served in Illinois

FOR:        Target Corporation (Domestic State: MN)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                  STACY ARNS, Pltf. vs. TARGET CORPORATION, Dft.
DOCUMENT(S) SERVED:                               -
COURT/AGENCY:                                     None Specified
                                                  Case # 2021L3828
NATURE OF ACTION:                                 Personal Injury - Failure to Maintain Premises in a Safe Condition
ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Chicago, IL
DATE AND HOUR OF SERVICE:                         By Process Server on 06/03/2021 at 04:10
JURISDICTION SERVED :                             Illinois
APPEARANCE OR ANSWER DUE:                         None Specified
ATTORNEY(S) / SENDER(S):                          None Specified
REMARKS:                                          Due to the illegible condition of the enclosed documents, CTs transmittal may be
                                                  incomplete
ACTION ITEMS:                                     CT has retained the current log, Retain Date: 06/03/2021, Expected Purge Date:
                                                  06/08/2021

                                                  Image SOP

                                                  Email Notification, Non Employee Litigation Target gl.legal@target.com

REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                  208 South LaSalle Street
                                                  Suite 814
                                                  Chicago, IL 60604
                                                  877-564-7529
                                                  MajorAccountTeam2@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 1 of 1 / AK




                                                                                                                                        EXHIBIT C
        Case: 1:21-cv-03566 Document #: 1-3 Filed: 07/02/21 Page 2 of 13 PageID #:10



                                                                0.Wolters Kluwer

                           PROCESS SERVER DELIVERY DETAILS




Date:                        Thu, Jun 3, 2021

Server Name:                 Sheriff Drop




Entity Served                TARGET CORPORATION

Case Number                  2021L3828

J urisdiction                IL




                                                            1
                                                                             EXHIBIT C
             Case: 1:21-cv-03566 Document #: 1-3 Filed: 07/02/21 Page 3 of 13 PageID #:11




         2120 - Served                    2121 - Served              2620 - Sec. of State
         2220 - Not Served                2221 - Not Served          2621 - Alias Sec of State
         2320 - Served By Mail            2321 - Served By Mail
         2420 - Served By Publication     2421 - Served By Publication
         Summons - Alias Summons                                                  (03/15/21) CCG 0001 A

                         IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS

         Name all Parties
         STACY ARNS



                                                Plaintiff(s)
                                 V.
                                                               Case No.   2021 1 3828
         TARGET CORPORATION
         Scror—:
         To..t dte..4-• C 64-ronekg
c..10    C.T t ore 04reAA•444. ilikotkiDefendant(s)
         zog s.
                  e                   LOLO
                                 Address of Defendant(s)
        Please serve as follows (check one):      Certified Mail     - Sheriff Service     Alias
                                                    SUMMONS
        To each Defendant:
        You have been named a defendant in the complaint in this case, a copy of which is hereto attached.
        You are summoned and required to file your appearance, in the office of the clerk of this court,
        within 30 days after service of this summons, not counting the day of service. If you fail to do so, a
        judgment by default may be entered against you for the relief asked in the complaint.
                             THERE IS A FEE TO FILE YOUR APPEARANCE.
        FILING AN APPEARANCE: Your appearance date is NOT a court date. It is the deadline
        for filing your appearance/answer. To file your appearance/answer YOU DO NOT NEED
        TO COME TO THE COURTHOUSE,unless you are unable to eFile your appearance/
        answer. You can download an Appearance form at http://www.illinoiscourts.gov/Forms/
        approved/procedures/appearance.asp. After completing and saving your Appearance form, you can
        electronically file (e-File) it with the circuit clerk's office.

                      Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                           cookcountyclerkofcourt.org
                                                       Page 1 of 3
                                                                                                   EXHIBIT C
              Case: 1:21-cv-03566 Document #: 1-3 Filed: 07/02/21 Page 4 of 13 PageID #:12
 Summons - Alias Summons                                                                                (03/15/21) CCG 0001 B

                E-filing is now mandatory with limited exemptions. To c-File, you must first create an account with
 an c-Filing service provider. Visit http://efile.illinoiscourts.gov/ service-providers.htm to learn more and to select a
 service provider.
 If you need additional help or have trouble e-Filing, visit http://www.illinoiscourts.gov/faq/gethelp.asp or talk with
 your local circuit clerk's office. If you cannot e-file, you may be able to get an exemption that allows you to file in-
 person or by mail. Ask your circuit clerk for more information or visit www.illinoislegalaid.org.
FEE WAIVER: If you are unable to pay your court fees, you can apply for a fee waiver. For information about
defending yourself in a court case (including filing an appearance or fee waiver), or Lo apply for tree legal help, go to
wwwillinoislegalaid.org. You can also ask your local circuit clerk's office for a fee waiver application.
COURT DATE: Your court date will be sent to your e-File email account or the email address you provided to
the clerk's office. You can also call or email the clerk's office to request your next court date. You will need to
provide your case number OR,if unknown, the name of the Plaintiff or Defendant. For criminal case types, you
will also need to provide the Defendant's birthdate.
REMOTE APPEARANCE: You may be able to attend this court date by phone or video conference.
This is called a "Remote Appearance". Call the Circuit Clerk at(312) 603-5030 or visit their website at www.
cookcountyclerkorcourt.org to find out how to do this.
Contact information for each of the Clerk's Office locations is included with this summons. The Clerk's office is
open Mon - Fri, 8:30 am - 4:30 pm, except for court holidays.
To the officer: (Sheriff Service)
This summons must be returned by the officer or other person to whom it was given for service, with endorsement
of service and fees, if any, immediately after service. If service cannot be made, this summons shall be returned so
endorsed. This summons may not be served later than thirty (30) days after its date.
                                                                               5/20/2021 9:03 AM IRIS Y. MARTINEZ

   Atty, No.: 38274                                           Witness date
   Pro Sc 99500
Name. THE'<RYDER LAW GROUP,LLC
Atty. for if applicable):                                                      Iris Y Martin                         Urt

PLAINTIFF                                                          Service by Certified Mail:

Address: 134 N LASALLE STREET,SUITE 1515                     I     Date of Service:
                                                                 (To be inserted by officer on copy left with employer or other person)
City: CHICAGO

         IL    zip: 60602
State:

Telephone: 312-223-1700
Primary Email: infoOkryderlaw.com




                      Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                           cookcountyclerkofcourt.org
                                                        Rige2of3
                                                                                                              EXHIBIT C
            Case: 1:21-cv-03566 Document #: 1-3 Filed: 07/02/21 Page 5 of 13 PageID #:13

                       GET YOUR COURT DATE BY CALLING IN OR BY EMAIL

CALL OR SEND AN EMAIL MESSAGE to the telephone number or court date email address below for the
appropriate division, district or department to request your next court date. Email your case number, or, if you do
not have your case number, email the Plaintiff or Defendant's name for civil case types, or the Defendant's name
and birthdate for a criminal case.


            CHANCERY DIVISION                                         ALL SUBURBAN CASE TYPES
Court date EMAIL: ChanCourtDate@cookcountycourt.com                       DISTRICT 2- SKOKIE
Gcn. Info; (312) 603..5133                                   Court date EMAIL: D2CourtDate@cookcountycourt.com
                CIVIL DIVISION                               Gen. Info: (847) 470-7250
Court date EMAIL: CivCourtDate cookcountycourt.com                 DISTRICT 3- ROLLING MEADOWS
Gen. Info: (312) 603-5116                                    Court date EMAIL: D3CourtDate@cookcountycourt.com
              COUNTY DIVISION                                Gen. info: (847) 818-3000
Court date EMAIL: CntyCourtDate@cookcountycourt.com                     DISTRICT 4- MAYWOOD
Gen. Info: (312) 603-5710                                   Court date EMAIL: D4CourtDate@coolscountycourt.conn
 DOMESTIC RELATIONS/CHILD SUPPORT                           Gen. Info: (708) 865-6040
                 DIVISION                                             DISTRICT 5- BRIDGEVIEW
Court date EMAIL: DRCourtDate@cookcountycourt.com           Court date EMAIL: D5CourtDate@cookcountycourt.com
                 OR
                                                            Gen. Info: (708) 974-6500
                 ChildSupCourtD.ate@cookcountycourt.com
Gen. Info: (312) 603-6300                                               DISTRICT 6- M.ARKHAM
                                                            Court date EMAIL: D6CourtDate@cookcountycourt.corn
            DOMESTIC VIOLENCE
      date EMAIL:                                           Gen. Info: (708) 232-4551
Court               DVCourtDatc@cookcountycourt.com
Gen. Info: (312) 325-9500

                 LAW DIVISION
Court date EMAIL: LawCourtDate@cookcountycourt.com
Gen. Info: (312) 603-5426

             PROBATE DIVISION
Court date EMAIL: ProbCourtDatc@cookcountycourt.com
Gen. Info: (312) 603-6441




                    Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                         cookcountyclerkofcourtorg
                                                     Page 3 of 3
                                                                                               EXHIBIT C
Case: 1:21-cv-03566 Document #: 1-3 Filed: 07/02/21 Page 6 of 13 PageID #:14




                                                   .1.
                                                  -,
                                                .h.,
                                                  -,
                                                0         oQ07
                                               c,
                                                          07
                                                                 .e:
                                                         0()
                                                         0

                                                                  .,„3,
                                                                   i
                                                                 /
                                                                     EXHIBIT C
              Case: 1:21-cv-03566 Document #: 1-3 Filed: 07/02/21 Page 7 of 13 PageID #:15




        2120 - Served                     2121 - Served              2620 - Sec. of State
        2220 - Not Served                 2221 - Not Served          2621 - Alias Sec of State
        2320 - Served By Mail             2321 - Served By Mail
        2420 - Served By Publication      2421 - Served By Publication
        Summons - Alias Summons                                                   (03/15/21) CCG 0001 A

                           IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS

         Name all Parties
         STACY ARNS



                                                Plaintiff(s)
                       V.
        TARGET CORPORATION                                     Case No. 2021 I 3828
         Starkm
         Toa4te.4r C     r,41sAbl
c-1 o    air e ore 4o.4c4t.twkirgo4Defendant(s)
         zog s. Laseme_ri..
           C-100i   etA,     it,   GOL4714
                               Address of Defendant(s)
        Please serve as follows (check one):      Certified Mail      Sheriff Service      Alias
                                                    SUMMONS
        To each Defendant:
        You have been named a defendant in the complaint in this case, a copy of which is hereto attached.
        You are summoned and required to file your appearance, in the office of the clerk of this court,
        within 30 days after service of this summons, not counting the day of service. If you fail to do so, a.
        judgment by default may be entered against you for the relief asked in the complaint.
                             THERE IS A FEE TO FILE YOUR APPEARANCE.
        FILING AN APPEARANCE: Your appearance date is NOT a court date. It is the deadline
        for filing your appearance/answer. To file your appearance/answer YOU DO NOT NEED
        TO COME TO THE COURTHOUSE,unless you are unable to eFile your appearance/
        answer. You can download an Appearance form at http://www.illinoiscourts.gov/Forms/
        approved/procedures/appearance.asp. After completing and saving your Appearance form, you can
        electronically file (e-File) it with the circuit clerk's office.

                     Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                          cookcountyclerkofcourt.org
                                                       Page 1 of 3
                                                                                                   EXHIBIT C
              Case: 1:21-cv-03566 Document #: 1-3 Filed: 07/02/21 Page 8 of 13 PageID #:16
i'Summons - Alias Summons                                                                               (03/15/21) CCG 0001 B

 E-FILING: E-filing is now mandatory with limited exemptions. To c-File, you must first create an account with
 an e-Filing service provider. Visit http://efile.illinoiscourts.gov/ service-providers.htm to learn more and to select a
 service provider.
 If you need additional help or have trouble e-Filing, visit http://www.illinoiscourts.gov/faq/gethelp.asp or talk with
 your local circuit clerk's office. If you cannot e-file, you may be able to get an exemption that allows you to file in-
 person or by mail. Ask your circuit clerk for more information or visit www.illinoislegalaid.org.
FEE WAIVER: If you are unable to pay your court fees, you can apply for a fee waiver. For information about
defending yourself in a court case (including filing an appearance or fee waiver), or to apply for free legal help, go to
www.illinoislegalaid.org. You can also ask your local circuit clerk's office for a fee waiver application.
COURT DATE: Your court date will be sent to your e-File email account or the email address you provided to
the clerk's office. You can also call or email the clerk's office to request your next court date. You will need to
provide your case number OR,if unknown, the name of the Plaintiff or Defendant. For criminal case types, you
will also need to provide the Defendant's birthdate.
REMOTE APPEARANCE: You may be able to attend this court date by phone or video conference.
This is called a "Remote Appearance". Call the Circuit Clerk at(312) 603-5030 or visit their website at www.
cookcountyclerkolcourt.org to find out how to do this.
Contact information for each of the Clerk's Office locations is included with this summons. The Clerk's office is
open Mon - Fri, 8:30 am - 4:30 pm,except for court holidays.
To the officer: (Sheriff Service)
This summons must be returned by the officer or other person to whom it was given for service, with endorsement
of service and fees, if any, immediately after service. If service cannot be made, this summons shall be returned so
endorsed. This summons may not be served later than thirty (30) clays after its date.
                                                                               5/20/2021 9:03 AM IRIS Y. MARTINEZ

   Atty, No.: 38274                                            Witness date
   Pro Se 99500

Name. THE KRYDER LAW GROUP,fli:
Atty. for (if applicable):                                                     Iris Y. Martin
PLAINTIFF                                                             Service by Certified Mail:

Address: 134 N LASALLE STREET,SUITE '1515                             Date of Service:
                                                                 (To be inserted by officer on copy left with employer or other person)
City: CHICAGO

State:   IL    zip: 60602

Telephone: 312-223-1700

Primary Email: info@kryderlaw.com




                      Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                           cookcountyclerkofcourt.org
                                                        Page 2 of 3
                                                                                                              EXHIBIT C
             Case: 1:21-cv-03566 Document #: 1-3 Filed: 07/02/21 Page 9 of 13 PageID #:17

                        GET YOUR COURT DATE BY CALLING IN OR BY EMAIL

  CALL OR SEND AN EMAIL MESSAGE to thc telephone number or court date email address below for the
  appropriate division, district or department to request your next court date. Email your case number, or, if you dei
- not have your case number, email the Plaintiff or Defendant's name for civil case types, or the Defendant's name
  and birthdate for a criminal case.


            CHANCERY DIVISION                                          ALL SUBURBAN CASE TYPES
Court date EMAIL: ChanCourtDate@cookcountycourt.com                        DISTRICT 2- SKOKIE
Gen. Info: (312) 603-5133                                     Court date EMAIL: D2CourtDate@cookcountycourt.com
                CIVIL DIVISION                                Gen. Info: (847) 470-7250
Court date EMAIL: CivCounDate@coolicountycourt.com                  DISTRICT 3- ROLLING MEADOWS
Gen. Info: (312) 603-5116                                     Court date EMAIL: D3CourtDate@cookcountycourt.com
              COUNTY DIVISION                                 Gen. Info: (847) 818-3000
Court date EMAIL: CrityCourtDate@coolccountycourt.com                     DISTRICT 4- 1VIAYWOOD
Gen. Info: (312) 603-5710                                     Court date EMAIL: D4Courtnate@cookcountycourt.com
 DOMESTIC RELATIONS/CHILD SUPPORT                             Gen. Info: (708) 865-6040
                 DIVISION                                               DISTRICT 5- BRIDGEVIEW
Court date EMAIL: DRCounDate@cookcountycourt.corn             Court date EMAIL: D5Courtllate@cookcountycourt.com
                  OR
                  ChildSupCourtDsate@cookcountycourt.com
                                                              Gen. Info: (708) 974-6500
Gen. Info: (312) 603-6300                                                 DISTRICT 6- MARICEIAM

            DOMESTIC VIOLENCE                                 Court date EMAIL: D6CourtDate@cookcountycourt.com
Court date EMAIL: DVCourtDate@cookcountycourt.com             Gen. Info: (708) 232-4551
Gen. Info: (312) 325-9500

                LAW DIVISION
Court date EMAIL: LawCourtDate@cookcountycourt.com
Gen. Info: 312) 603-5426

             PROBATE DIVISION
Court date EMAIL: ProbCourtDate@cookcountycourt.com
Gcn. Info: (312) 603-6441




                     Iris Y. Martinez, Clerk of the Circuit Court of Cook County, Illinois
                                           cookcountyclerkofcourt.org
                                                      Page 3 of 3
                                                                                                 EXHIBIT C
                                                           DIE
                 DOC.                                    0611 DATE
                CAS TYPE:                                    3/202
                                                                  1
                      E
               DEF NUMBE LAW
                                R
              T ARGENDANT : 2021
                      E T             L382
             208 S        COR
                              P            8
            CHI LASALL ORATIO
                  C A
            SUIT GO, IL      E  ST  N
                  E 814     6060
                                  4                 SERV
                                                    C/O ICE INF
                                                       CT C
                                                            OR

                                               ,
                                                   ATT
                                                      ACH
                                                            ED
                                                                      Case: 1:21-cv-03566 Document #: 1-3 Filed: 07/02/21 Page 10 of 13 PageID #:18




EXHIBIT C
     Case: 1:21-cv-03566 Document #: 1-3 Filed: 07/02/21 Page 11 of 13 PageID #:19

                                                                                    FILED
                                                                                    4/12/2021 2:10 PM
STATE OF ILLINOIS                                                                   IRIS Y. MARTINEZ
                                                                                    CIRCUIT CLERK
                                                                                    COOK COUNTY, IL
COUNTY OF COOK                                                                      2021L003828


               IN THE CIRCUIT COURT OF COOK COUNTY,ILLINOIS
                     COUNTY DEPARTMENT,LAW DIVISION

STACY ARNS
                                                                       2021L003828
                      Plaintiff,
V.

TARGET CORPORATION

                                 Defendant.

                                     COMPLAINT AT LAW

        NOW COMES the Plaintiff, STACY ARNS,by and through their attorney, THE

KRYDER LAW GROUP,LLC, and complains of the Defendant, TARGET CORPORATION,

as follows:

        1.     On or about October 11, 2019, Defendant, TARGET CORPORATION,

individually and by and through its agents and/or employees, owned, operated, maintained,

and/or controlled a property complex located at 1001 South Sutton Road in the City of

Streamwood, State of Illinois.

        2.     On or about October 11, 2019, Plaintiff, STACY ARNS, was a customer at the

property and lawfully on the aforementioned premises.

        3.     On or about October 11, 2019, Defendant, TARGET CORPORATION,

individually and by and through its agents and/or employees, allowed water to collect on its

floors at the premises, creating a dangerous and unsafe condition.


                                                                                               1



                                                                                    EXHIBIT C
   Case: 1:21-cv-03566 Document #: 1-3 Filed: 07/02/21 Page 12 of 13 PageID #:20



          4.   At the aforementioned time and place, Plaintiff, STACY ARNS,slipped and fell

on a pool offoreign liquid or substance collecting on the floor in aisle W27,thereby causing her

injury.

          5.   At the aforementioned time and place, Defendant, TARGET CORPORATION,

individually and by and through its agents and/or employees, knew or should have known that

allowing a foreign substance to remain on its floors represented a danger to those lawfully on the

premises.

          6.   At all times material to this matter, Defendant, TARGET CORPORATION,

individually and by and through its agents and/or employees, had a duty to ensure that its floors

were safe for all those legally on said premises, including the Plaintiff, STACY ARNS.

          7.   At all times material to this matter, Plaintiff, STACY ARNS, was exercising due

care and was free of contributory fault.

          8.   That at the aforementioned time and place, Defendant, TARGET

CORPORATION,individually and by and through his agents and/or employees, breached this

duty in one or more of the following ways:

               a.     Carelessly and negligently operated, managed, maintained, inspected,
                      and/or controlled the premises;

               b.     Negligently and knowingly allowed its floors to remain in an unsafe
                      condition, knowing or where they should have known in the exercise of
                      reasonable care, that it would create a dangerous condition to those
                      lawfully on the premises;

               c.     Negligently and knowingly failed to post proper warnings of the
                      dangerous condition that existed, knowing or where they should have
                      known in the exercise of reasonable care, that such warnings were
                      necessary to ensure the safety of Plaintiff and all others on the premises;

               d.     Failed to follow its policies and procedures for inspection of the premises;


                                                                                                    2



                                                                                      EXHIBIT C
    Case: 1:21-cv-03566 Document #: 1-3 Filed: 07/02/21 Page 13 of 13 PageID #:21




                e.      Failed to ensure that its floors were safe for use;

                f.      Negligently allowed a foreign liquid or substance to accumulate on the
                        floor so that it created an unsafe condition for Plaintiff; and

                g.      Was otherwise careless and/or negligent.

        9.      That as a direct and proximate result of one or more of the aforementioned

 careless and negligent acts and/or omissions of the Defendant, TARGET CORPORATION,the

 Plaintiff, STACY ARNS,then and there sustained severe and permanent injuries and was, and

 will be hindered and prevented from attending to her usual duties and affairs of life and has lost

 and will lose the value of that time as aforementioned. Further, Plaintiff, STACY ARNS

 suffered great pain and anguish, both in mind and body, and will in the future, continue to suffer.

 Plaintiff further expended and became liable for large sums of money for medical care and

 services while endeavoring to become healed and cured for her injuries.

        WHEREFORE,the Plaintiff, STACY ARNS,demands judgment against the Defendant,

 TARGET CORPORATION,in a sum greater than $50,000 (Fifty Thousand Dollars) plus costs

 of this case and any additional relief this Court deems fair and just.


                                                                Respectfully Submitted:



                                                              By:     /s/Ryan McGovern
                                                                      One of Plaintiff's Attorneys


 The Kryder Law Group, LLC
 134 N. LaSalle St., Ste. 1515
 Chicago, IL 60602
(312)223-1700
 Attorney No.: 38274



                                                                                                      3



                                                                                       EXHIBIT C
